Citation Nr: 0911202	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  06-12 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for right lower extremity 
sensory neuropathy, as secondary to service-connected type II 
diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1968 to April 1970. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the benefit sought on appeal.  The 
Veteran appealed that decision and the case was referred to 
the Board for appellate review.  

In January 1999, the RO denied service connection for 
peripheral neuropathy.  Regardless of how the RO ruled on the 
question, the Board must determine for purposes of 
jurisdiction whether there is new and material evidence 
sufficient to reopen the claim.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

The issue of service connection for right lower extremity 
peripheral neuropathy is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 



FINDINGS OF FACT

1.  An unappealed January 1999 rating decision denied service 
connection for peripheral neuropathy.

2.  The evidence received since the January 1999 rating 
decision includes evidence necessary to substantiate the 
claim and raises a reasonable possibility of substantiating 
the claim.  



CONCLUSION OF LAW

Evidence received since the January 1999 rating decision is 
new and material and the claim for service connection for 
right lower extremity peripheral neuropathy is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

In a January 1999 rating decision, the RO denied service 
connection for right lower extremity peripheral neuropathy.  
Service connection was denied at that time because there was 
no evidence that the condition occurred in service, or was 
caused aggravated by service.  The Veteran was notified of 
that decision and of his appellate rights, but did not appeal 
the decision before the one year deadline.  The decision is 
now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In May 2004 the Veteran initiated several service connection 
claims and attempted to reinitiate his claim of service 
connection for right lower extremity peripheral neuropathy.  
In March 2005 the RO issued a rating decision addressing 
these issues.  The RO denied service connection for right 
lower extremity peripheral neuropathy because the evidence 
did not show that the condition was related to service and 
the condition preceded the Veteran's diagnosis for type II 
diabetes mellitus.  In that rating decision the RO also 
granted service connection for type II diabetes mellitus, 
left foot sensory neuropathy and erectile dysfunction.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and 
material."  Under 38 C.F.R. § 3.156(a), new evidence means 
evidence not previously submitted to agency decision makers.  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened and the VA may then 
proceed to the merits of the claim on the basis of all the 
evidence of record.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  

The evidence associated with the claims file subsequent to 
the January 1999 rating decision consists of both VA and 
private treatment records pertaining to the likely etiology 
of the Veteran's right lower extremity peripheral neuropathy.  
The Board has determined that this evidence is both new and 
material.

Additionally, when a provision of law or regulation creates a 
new basis of entitlement to benefits, as through 
liberalization of the requirements for entitlement, an 
applicant's claim of entitlement under such law or regulation 
is a new claim separate and distinct from a claim previously 
and finally denied prior to the liberalizing law or 
regulations.  See Spencer v. Brown, 4 Vet. App. 283, 288-89 
(1993).

In January 1999, the date of the Veteran's initial denial, 
the Veteran was not entitled to presumptive service 
connection for type II diabetes mellitus based on exposure to 
Agent Orange.  In May 2001, type II diabetes mellitus was 
added to the list of diseases in 38 C.F.R. § 3.309(e) that 
are presumed due to exposure to herbicides used in the 
Republic of Vietnam.  In March 2005 the Veteran's type II 
diabetes mellitus was service connected.  As such, an 
additional basis of entitlement to service connection for the 
Veteran's peripheral neuropathy now exists. 

The Board has reviewed the evidence submitted since the 
rating decision in January 1999 and has determined that the 
evidence is both new and material because it relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for right lower extremity peripheral 
neuropathy.  Accordingly, the claim for service connection 
for right lower extremity peripheral neuropathy is reopened.


ORDER

New and material evidence having been presented, the claim of 
service connection for right lower extremity peripheral 
neuropathy, as secondary to service-connected type II 
diabetes mellitus, is reopened.  To this extent, the claim is 
allowed.


REMAND

Having been reopened, the Veteran's claim of entitlement to 
service connection must be judged on the merits.  A review of 
the claims file, however, reveals that further action on this 
issue is necessary prior to final appellate review.

The Veteran argues that his right lower extremity peripheral 
neuropathy is due, at least in part, to his service-connected 
type II diabetes mellitus.  Private treatment records link 
the Veteran's peripheral neuropathy to his diabetes.  
Although the most recent medical examination obtained by VA 
did note that the Veteran's lower extremity peripheral 
neuropathy is not at least as likely as not due to diabetes 
mellitus, the opinion did not address the question of whether 
the Veteran's service-connected diabetes mellitus, alone or 
with other service-connected disability, may have aggravated 
his right lower extremity peripheral neuropathy.

The duty to assist includes obtaining the opinion of a VA 
physician with respect to pertinent medical questions, 
including any possible relationship between a service-
connected and a non-service-connected disorder.  Moore v. 
Derwinski, 1 Vet. App. 401, 405 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all identifiable VA and 
private treatment records are obtained.  
Document negative responses and inform the 
Veteran so that he may attempt to procure 
missing records on his own.

2.  Schedule the Veteran for a VA examination 
to determined whether it is at least as 
likely as not that the current right lower 
extremity peripheral neuropathy was caused or 
worsened by the service-connected diabetes 
mellitus.  The claims folder should be made 
available to the examiner for review.  The 
examiner is asked to consider that the term 
"worsened" means a permanent increase in 
severity, that is, a worsening of the 
underlying condition not due to the natural 
progression as contrasted to a worsening of 
symptoms.

3.  When the requested development has been 
completed the case should again be reviewed 
by the RO on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


